        Case 1:18-cv-05023-PAE-SN Document 61 Filed 07/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                       7/23/2021


JUAN FELIZ,

                                            Plaintiff,                  18-CV-05023 (PAE) (SN)

                          -against-                                              ORDER

CITY OF NEW YORK, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On July 20, 2021, the Court received a letter from the pro se Plaintiff that his inmate

account indicates an encumbrance for payment of the filing fee for the appeal he made to the

Court of Appeals for the Second Circuit in August 2018. ECF No. 60.

        On August 7, 2018, then-Chief Judge Colleen McMahon dismissed this matter due to

Plaintiff’s alleged failure to file a prisoner authorization form or pay the filing fee. See ECF No.

4. Plaintiff responded in two ways: (1) he timely appealed to the Court of Appeals with an

application to proceed in forma pauperis (“IFP”), ECF No. 6, and (2) he filed an IFP application

with the District Court and a letter stating that the prior failure to file the IFP form was due the

prison officials, ECF Nos. 7, 8. On October 2, 2018, the Honorable Paul A. Engelmayer

construed Plaintiff’s letter as a motion for reconsideration and vacated the August 7, 2018 Order

of Dismissal and Civil Judgment, noting that Plaintiff’s failure to file the necessary forms had

been through no fault of his own. ECF No. 12. That same day, Judge Engelmayer granted

Plaintiff’s application to proceed IFP. ECF No. 10. On January 16, 2019, the Court of Appeals

determined that it lacked jurisdiction over Plaintiff’s appeal after the district court had vacated
       Case 1:18-cv-05023-PAE-SN Document 61 Filed 07/23/21 Page 2 of 2




the judgment and accordingly dismissed the appeal. Feliz v. City of New York, No. 18-255, Doc

No. 31 (2d Cir. Jan 16, 2019). The Court of Appeals also denied Plaintiff’s motion for leave to

appeal IFP as moot given the dismissal of the appeal due to lack of jurisdiction. Feliz, Doc. No.

37 (2d Cir. Jan. 16, 2019). The Court therefore concludes that Plaintiff’s appeal fee should be

waived.

       Accordingly, it is HEREBY ORDERED that the Superintendent or other official in

charge at Greene Correctional Facility, located in Coxsackie, New York, or any other facility of

the New York State Department of Corrections and Community Supervision, REMOVE the

encumbrance from the account of Juan Feliz, Department Identification No. 16-A-4711, and not

deduct the $455 appellate filing fee from his account.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Plaintiff, and counsel for the City of New York is directed to send this Order to the

Superintendent as soon as possible.

       This matter shall remain closed.

SO ORDERED.



DATED:         July 23, 2021
               New York, New York




                                                 2
